Exhibit 10.3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECURITY AGREEMENT




THIS SECURITY AGREEMENT (“Agreement”) is made as of March 17, 2011, by and among
UTAH MEDICAL PRODUCTS, INC., a Utah corporation (“Debtor”) and JPMORGAN CHASE
BANK, N.A., a national banking association (“Secured Party”), in conjunction
with the Loan made to Debtor by Secured Party pursuant to the Loan Agreement (as
defined below).
 
WHEREAS, Debtor and Secured Party, as lender, have entered into the Loan
Agreement dated of even date herewith, pursuant to which Secured Party, subject
to the terms and conditions contained therein, is to make the Loan (as defined
below) to Debtor;
 
WHEREAS, it is a condition precedent to Secured Party’s making any loans or
otherwise extending credit to Debtor under the Loan Agreement that Debtor
execute and deliver to Secured Party a security agreement in substantially the
form hereof encumbering all of the personal property assets of Debtor; and
 
WHEREAS, Debtor wishes to grant a security interest in favor of Secured Party in
all of Debtor’s personal property assets as herein provided.
 
NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.           Definitions.  All capitalized terms used herein without definitions
shall have the respective meanings provided therefor in the Loan Agreement.  All
terms defined in the Utah Uniform Commercial Code, Utah Code Annotated Sections
70A-9a-101 et seq., and used herein shall have the same definitions herein as
specified therein.  However, if a term is defined in Article 9a of the Utah
Uniform Commercial Code differently than in another Article of the Utah Uniform
Commercial Code, the term has the meaning specified in Article 9a.  In addition
to the foregoing, the following terms as used herein (including, without
limitation, in the Recitals to this Agreement) are defined as follows:
 
1.1           “Event of Default” means the failure of Debtor to pay or perform
any of the Obligations as and when due to be paid or performed under the terms
of the Loan Documents.
 
1.2           “Loan” means a loan in the original principal amount of FOURTEEN
MILLION AND NO/100 DOLLARS ($14,000,000.00) made to Debtor by Secured Party
pursuant to the Loan Agreement.
 
1.3           “Loan Agreement” means, that certain Credit Agreement of
approximate even date herewith between Debtor and Secured Party, as amended,
modified, extended, or renewed from time to time.
 
1.4           “Loan Documents” means this Agreement, the Loan Agreement, the
Note, the Deed of Trust, the Guaranty and any other guaranties, agreements,
documents, or instruments now or hereafter executed by Debtor evidencing,
guarantying, securing or otherwise related to the Obligations or the Loan, as
this Agreement, the Loan Agreement, the Note, the Guaranty and such other
guaranties, agreements, documents, and instruments may be amended, modified,
extended, renewed, or supplemented from time to time.
 
1.5           “Obligations” shall mean and include the full and prompt payment
and performance of any and all obligations of Debtor, Femcare Group Limited or
any other Loan Party arising pursuant to the terms and conditions of the Parent
Guaranty, the UK Loan Documents, the Loan, Loan Agreement or the other Loan
Documents, and any extensions, renewals or amendments to any of the foregoing,
however created, acquired, arising or evidenced, whether arising during or after
the initial or any renewal term of the Parent Guaranty, the UK Loan Documents,
the Loan or the other Loan Documents, or after the commencement of any
insolvency proceeding with respect to Debtor (including, without limitation, the
payment of interest and the other amounts which would accrue and become due but
for the commencement of such insolvency proceeding, and whether or not such
claim is allowed in such insolvency proceeding), whether direct or indirect,
absolute or contingent, now or hereafter existing, joint or several, due or to
become due, primary or secondary, liquidated or unliquidated, or secured or
unsecured, and however acquired by Lender.  “Obligations” specifically includes
(a) payment of the Loan; (b) all of the terms, conditions, agreements,
stipulations, covenants, and provisions of this Agreement, all other Loan
Documents, and any other agreement, document or instrument (and any and all
renewals, replacements, amendments, modifications or extensions thereof), given
by Debtor to Secured Party to evidence or to secure the indebtedness secured
hereby; (c) all late charges, default interest, prepayment charges or premiums,
loan fees, commitment fees and extension fees described in this Agreement and
all other Loan Documents and all costs of collecting the indebtedness or other
amounts evidenced by this Agreement and all other Loan Documents, including any
and all costs and expenditures of a receiver in possession and reasonable
attorneys’ fees; (d) payment of all sums advanced by Secured Party to protect
the Personal Property, with interest thereon equal to the highest default
interest rate as provided by the Note, (e) all Banking Services Obligations, (f)
any and all obligations, contingent or otherwise, whether now existing or
hereafter arising, of Debtor to Lender or its Affiliates arising under or in
connection with Rate Management Transactions, including without limitation that
certain 2002 Master Agreement dated as of March 15, 2011, in the amount of
$7,000,000, and any renewal, modification or replacement therefore; and (g) all
modifications, extensions and renewals of any of the obligations secured hereby,
however evidenced.  This Agreement shall also secure the payment and performance
of any additional loans that may hereafter be made by Secured Party to Debtor
which are evidenced by a promissory note or notes or other writings stating that
they are secured by this Agreement.  This Agreement shall also secure all
amounts, including costs of collection, payable under any guarantee(s) now or
hereafter relating to the obligations secured hereby.
 

 
 

--------------------------------------------------------------------------------

 
 
1.6           “Personal Property” means all right, title, and interest of Debtor
in (i) all personal property now or hereafter owned by Debtor, (ii) all other
rights and interests of Debtor now or hereafter held in personal property,
including, without limiting the foregoing, all of Debtor’s present and future
“Accounts,” “Cash Proceeds,” “Chattel Paper,” “Collateral,” “Deposit Accounts,”
“Electronic Chattel Paper,” “Equipment,” “Fixtures,” “General Intangibles,”
“Goods,” “Instruments,” “Inventory,” “Investment Property,” “Letter-of-Credit
Rights,” “Noncash Proceeds,” and “Tangible Chattel Paper” (as such terms are
defined in the Uniform Commercial Code as in effect from time to time in the
State of Utah, or any other jurisdiction, as applicable (the “Uniform Commercial
Code”)), (iii) all personal property and rights and interests in personal
property of similar type or kind hereafter acquired by Debtor, (iv) all of
Debtor’s right, title and interest in and to all deposit accounts maintained
with Secured Party or any affiliate of Secured Party, (v) all appurtenances and
additions thereto and substitutions or replacements thereof, and (vi) all
proceeds thereof (as hereinafter provided).
 
1.7           “Rate Management Transaction” means (i) any transaction (including
an agreement with respect thereto) now existing or hereafter entered into
between Debtor and JPMorgan Chase Bank, N.A. and/or its affiliates which is a
rate swap, swap option, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap, floor,
collar, currency swap, cross-currency rate swap, currency option, credit
protection transaction, credit swap, credit default swap, credit default option,
total return swap, credit spread, repurchase transaction, reverse repurchase
transaction, buy/sell-back transaction, securities lending transaction, weather
index transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including an option with respect to any of
these transactions), or (ii) any type of transaction that is similar to any
transaction referred to in clause (i) above that is currently, or in the future
becomes, recurrently entered into in the financial markets and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, or any combination of the foregoing transactions.
 
2.           Grant of Security Interest.  Debtor hereby grants to Secured Party,
to secure the payment and performance in full of all of the Obligations, a
security interest in and so pledges and assigns to Secured Party all of the
“Collateral” as described in the Loan Agreement, together with all of Debtor’s
Personal Property and all other personal property assets of Debtor, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof (all of the same being hereinafter called the
“Collateral”), including, without limitation, “Accounts,” “Cash Proceeds,”
“Chattel Paper,” “Collateral,” “Deposit Accounts,” “Electronic Chattel Paper,”
“Equipment,” “Fixtures,” “General Intangibles,” “Goods,” “Instruments,”
“Inventory,” “Investment Property,” “Letter-of-Credit Rights,” “Noncash
Proceeds,” and “Tangible Chattel Paper,” as defined in the Uniform Commercial
Code, as more particularly described on Exhibit A hereto, and all insurance
claims and other proceeds or products thereof, whether now owned or existing or
hereafter acquired or arising, wherever located and whether in Debtor’s
possession and control or in the possession and control of a third
party.  Secured Party acknowledges that the attachment of its security interest
in any additional commercial tort claim as original collateral is subject to
Debtor’s compliance with Section 4.7.
 

 
2

--------------------------------------------------------------------------------

 
 
3.           Authorization to File Financing Statements.  Debtor hereby
irrevocably authorizes Secured Party at any time and from time to time to file
in any filing office in any Uniform Commercial Code jurisdiction any initial
financing statements and amendments thereto that (a) indicate the Collateral (i)
as all assets of Debtor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article
9a of the Uniform Commercial Code, or (ii) as being of an equal or lesser scope
or with greater detail, and (b) provide any other information required by part 5
of Article 9a of the Uniform Commercial Code, for the sufficiency or filing
office acceptance of any financing statement or amendment, including (i) whether
Debtor is an organization, the type of organization and any organizational
identification number issued to Debtor and, (ii) in the case of a financing
statement filed as a fixture filing or indicating Collateral as as-extracted
collateral or timber to be cut, a sufficient description of real property to
which the Collateral relates.  Debtor agrees to furnish any such information to
Secured Party promptly upon Secured Party’s request.  Debtor also ratifies its
authorization for Secured Party to have filed in any Uniform Commercial Code
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof.
 
4.           Other Actions.  To further the attachment, perfection and first
priority of, and the ability of Secured Party to enforce, Secured Party’s
security interest in the Collateral, and without limitation on Debtor’s other
obligations in this Agreement, Debtor agrees, in each case at Debtor’s expense,
to take the following actions with respect to the following Collateral:
 
4.1           Promissory Notes and Tangible Chattel Paper.  If Debtor shall at
any time hold or acquire any promissory notes or tangible chattel paper having
an original principal amount of $100,000 or more), Debtor shall forthwith
endorse, assign and deliver such promissory notes or tangible chattel paper to
Secured Party, accompanied by such instruments of transfer or assignment duly
executed in blank as Secured Party may from time to time specify.
 
4.2           Deposit Accounts.  For each deposit account that Debtor at any
time opens or maintains, Debtor shall, at Secured Party’s request and option,
pursuant to an agreement in form and substance satisfactory to Secured Party,
either (a) cause the depositary bank to comply at any time with instructions
from Secured Party to such depositary bank directing the disposition of funds
from time to time credited to such deposit account, without further consent of
Debtor, or (b) arrange for Secured Party to become the customer of the
depositary bank with respect to the deposit account, with Debtor being
permitted, only with the consent of Secured Party, to exercise rights to
withdraw funds from such deposit account.  Secured Party agrees with Debtor that
Secured Party shall not give any such instructions or withhold any withdrawal
rights from Debtor, unless an Event of Default has occurred and is continuing,
or would occur, if effect were given to any withdrawal not otherwise permitted
by the Loan Documents.  The provisions of this paragraph shall not apply to (i)
any deposit account for which Debtor, the depositary bank and Secured Party have
entered into a cash collateral agreement specially negotiated among Debtor, the
depositary bank and Secured Party for the specific purpose set forth therein,
(ii) a deposit account for which Secured Party is the depositary bank and is in
automatic control, and (iii) deposit accounts specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Debtor’s salaried employees.
 
4.3           Investment Property.  If Debtor shall at any time hold or acquire
any certificated securities, Debtor shall forthwith endorse, assign and deliver
the same to Secured Party, accompanied by such instruments of transfer or
assignment duly executed in blank as Secured Party may from time to time
specify.  If any securities now or hereafter acquired by Debtor are
uncertificated and are issued to Debtor or its nominee directly by the issuer
thereof, Debtor shall promptly notify Secured Party thereof and, at Secured
Party’s request and option, pursuant to an agreement in form and substance
satisfactory to Secured Party, either (a) cause the issuer to agree to comply
with instructions from Secured Party as to such securities, without further
consent of Debtor or such nominee, or (b) arrange for Secured Party to become
the registered owner of the securities.  If any securities, whether certificated
or uncertificated, or other investment property now or hereafter acquired by
Debtor are held by Debtor or its nominee through a securities intermediary or
commodity intermediary, Debtor shall promptly notify Secured Party thereof and,
at Secured Party’s request and option, pursuant to an agreement in form and
substance satisfactory to Secured Party, either (i) cause such securities
intermediary or (as the case may be) commodity intermediary to agree to comply
with entitlement orders or other instructions from Secured Party to such
securities intermediary as to such securities or other investment property, or
(as the case may be) to apply any value distributed on account of any commodity
contract as directed by Secured Party to such commodity intermediary, in each
case without further consent of Debtor or such nominee, or (ii) in the case of
financial assets or other investment property held through a securities
intermediary, arrange for Secured Party to become the entitlement holder with
respect to such investment property, with Debtor being permitted, only with the
consent of Secured Party, to exercise rights to withdraw or otherwise deal with
such investment property.  Secured Party agrees with Debtor that Secured Party
shall not give any such entitlement orders or instructions or directions to any
such issuer, securities intermediary or commodity intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by
Debtor, unless an Event of Default has occurred and is continuing, or, after
giving effect to any such investment and withdrawal rights not otherwise
permitted by the Loan Documents, would occur.  The provisions of this paragraph
shall not apply to any financial assets credited to a securities account for
which Secured Party is the securities intermediary.

 
3

--------------------------------------------------------------------------------

 
 
4.4           Collateral in the Possession of a Bailee.  If any Collateral is at
any time in the possession of a bailee, Debtor shall promptly notify Secured
Party thereof and, at Secured Party’s request and option, shall promptly obtain
an acknowledgement from the bailee, in form and substance satisfactory to
Secured Party, that the bailee holds such Collateral for the benefit of Secured
Party, and that such bailee agrees to comply, without further consent of Debtor,
with instructions from Secured Party as to such Collateral.  Secured Party
agrees with Debtor that Secured Party shall not give any such instructions
unless an Event of Default has occurred and is continuing or would occur after
taking into account any action by Debtor with respect to the bailee.
 
4.5           Electronic Chattel Paper and Transferable Records.  If Debtor at
any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, Debtor shall promptly notify Secured Party thereof and, at the
request and option of Secured Party, shall take such action as Secured Party may
reasonably request to vest in Secured Party control, under Section 9-105 of the
Uniform Commercial Code, of such electronic chattel paper or control under
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as so in effect in such jurisdiction, of such transferable record.  Secured
Party agrees with Debtor that Secured Party will arrange, pursuant to procedures
satisfactory to Secured Party and so long as such procedures will not result in
Secured Party’s loss of control, for Debtor to make alterations to the
electronic chattel paper or transferable record permitted under Section 9a-105
of the Uniform Commercial Code or, as the case may be, Section 201 of the
federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to make
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by Debtor with
respect to such electronic chattel paper or transferable record.
 
4.6           Letter-of-Credit Rights.  If Debtor is at any time a beneficiary
under a letter of credit, Debtor shall promptly notify Secured Party thereof
and, at the request and option of Secured Party, Debtor shall, pursuant to an
agreement in form and substance satisfactory to Secured Party, either (i)
arrange for the issuer and any confirmer or other nominated person of such
letter of credit to consent to an assignment to Secured Party of the proceeds of
the letter of credit, or (ii) arrange for Secured Party to become the transferee
beneficiary of the letter of credit.
 

 
4

--------------------------------------------------------------------------------

 
 
4.7           Commercial Tort Claims.  If Debtor shall at any time hold or
acquire a commercial tort claim, Debtor shall promptly notify Secured Party in a
writing signed by Debtor of the particulars thereof and grant to Secured Party
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
satisfactory to Secured Party.
 
4.8           Other Actions as to Any and All Collateral.  Debtor further
agrees, at the request and option of Secured Party, to take any and all other
actions Secured Party may determine to be necessary or useful for the
attachment, perfection and first priority of, and the ability of Secured Party
to enforce, Secured Party’s security interest in any and all of the Collateral,
including, without limitation, (a) executing, delivering and, where appropriate,
filing financing statements and amendments relating thereto under the Uniform
Commercial Code, to the extent, if any, that Debtor’s signature thereon is
required therefor, (b) causing Secured Party’s name to be noted as secured party
on any certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of Secured Party to enforce,
Secured Party’s security interest in such Collateral, (c) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Secured Party to enforce, Secured
Party’s security interest in such Collateral, (d) obtaining governmental and
other third party waivers, consents and approvals in form and substance
satisfactory to Secured Party, including, without limitation, any consent of any
licensor, lessor or other person obligated on Collateral, (e) obtaining waivers
from mortgagees and landlords in form and substance satisfactory to Secured
Party and (f) taking all actions under any earlier versions of the Uniform
Commercial Code or under any other law, as reasonably determined by Secured
Party to be applicable in any relevant Uniform Commercial Code or other
jurisdiction, including any foreign jurisdiction.
 
5.           Relation to Other Loan Documents. The provisions of this Agreement
supplement the provisions of any real estate mortgage or deed of trust, any
pledge agreement with regard to Equity Interests, and any other security
agreement or similar agreement creating a lien or security interest in property
of Debtor which are granted by the Debtor to the Secured Party and which secures
the payment or performance of any of the Obligations. Nothing contained in any
such document shall derogate from any of the rights or remedies of the Secured
Party hereunder. In addition to the provisions of this Agreement being so read
and construed with any such mortgage or deed of trust, the provisions of this
Agreement shall be read and construed with the other Security Documents referred
to below in the manner so indicated.
 
5.1           Equity Interest Pledge Agreement. Concurrently herewith the Debtor
is executing and delivering to the Secured Party pledge agreement(s)] pursuant
to which the Debtor is pledging to the Secured Party all the shares of the
capital stock or other certificates securities of [the Borrower's subsidiary or
subsidiaries. Such pledge(s) shall be governed by the terms of such pledge
agreement(s) and not by the terms of this Agreement.
 
5.2           Patent and Trademark Security Agreements. Concurrently herewith
the Debtor is also executing and delivering to the Secured Party the Patent and
Trademark Security Agreements pursuant to which the Debtor is granting to the
Secured Party security interests in certain Collateral consisting of patents and
patent rights and trademarks, service marks and trademark and service mark
rights, together with the goodwill appurtenant thereto. The provisions of the
[Patent and Trademark Security Agreements are supplemental to the provisions of
this Agreement, and nothing contained in the Patent and Trademark Security
Agreements shall derogate from any of the rights or remedies of the Secured
Party hereunder. Neither the delivery of, nor anything contained in, the [Patent
and Trademark Security Agreements shall be deemed to prevent or postpone the
time of attachment or perfection of any security interest in such Collateral
created hereby.
 
6.           Representations and Warranties Concerning Debtor’s Legal
Status.  If requested by Secured Party, Debtor shall complete and deliver to
Secured Party a certificate signed by Debtor and entitled “Perfection
Certificate” (the “Perfection Certificate”).  Debtor represents and warrants to
Secured Party as follows: (a) Debtor’s exact legal name is that indicated in the
introductory paragraph hereto and in the Perfection Certificate, if any, and on
Exhibit B attached hereto, (b) Debtor is an organization of the type, and is
organized in the jurisdiction set forth in the introductory paragraph hereto and
in the Perfection Certificate, if any, and on Exhibit B attached hereto, (c) the
Perfection Certificate, if any, and Exhibit B attached hereto accurately set
forth Debtor’s organizational identification number or accurately state that
Debtor has none, (d) the Perfection Certificate, if any, and Exhibit B attached
hereto accurately set forth Debtor’s place of business or, if more than one, its
chief executive office, as well as Debtor’s mailing address, if different, (e)
all other information set forth on the Perfection Certificate, if any,
pertaining to Debtor is accurate and complete as of the date on which it was
executed by Debtor, and (f) Debtor will promptly notify Lender in writing of a
change in any information provided in the Perfection Certificate since the date
on which it was executed by Debtor.
 

 
5

--------------------------------------------------------------------------------

 
 
7.           Covenants Concerning Debtor’s Legal Status.  Debtor covenants with
Secured Party as follows: (a) without providing at least thirty (30) days’ prior
written notice to Secured Party, Debtor will not change its name, its place of
business or, if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, (b) if Debtor does not have
an organizational identification number and later obtains one, Debtor shall
forthwith notify Secured Party of such organizational identification number, and
(c) Debtor will not change its type of organization, jurisdiction of
organization or other legal structure.
 
8.           Representations and Warranties Concerning Collateral, etc.  Debtor
further represents and warrants to Secured Party as follows: (a) Debtor is the
owner of or has other rights in or power to transfer the Collateral, free from
any right or claim or any person or any adverse lien, security interest or other
encumbrance, except for the security interest created by this Agreement and
other liens permitted by the Loan Agreement, (b) none of the Collateral
constitutes, or is the proceeds of, “farm products” as defined in Section
9-102(a)(34) of the Uniform Commercial Code, (c) Debtor holds no commercial tort
claim except as indicated on the Perfection Certificate, (d) Debtor has at all
times operated its business in compliance with all applicable provisions of the
federal Fair Labor Standards Act, as amended, and with all applicable provisions
of federal, state and local statutes and ordinances dealing with the control,
shipment, storage or disposal of hazardous materials or substances, (e) all
other information set forth on the Perfection Certificate, if any, pertaining to
the Collateral is accurate and complete as of the date of such certificate, and
(f) the security interests granted herein are perfected and are of first
priority, except to the extent of the Permitted Exceptions.
 
9.           Covenants Concerning Collateral, etc.  Debtor further covenants
with Secured Party as follows except to the extent that failure to do so would
not cause a Material Adverse Change: (a) the Collateral, to the extent not
delivered to Secured Party pursuant to Section 4, will be kept at those
locations listed on the Perfection Certificate, if any, and on Exhibit B
attached hereto and Debtor will not remove the Collateral from such locations,
other than in the ordinary course of business, without providing at least thirty
(30) days’ prior written notice to Secured Party, (b) except for the security
interest herein granted and liens permitted by the Loan Documents, including
without limitation the Permitted Exceptions, Debtor shall be the owner of or
have other rights in the Collateral free from any right or claim of any other
person, lien, security interest or other encumbrance, and Debtor shall defend
the same against all claims and demands of all persons at any time claiming the
same or any interests therein adverse to Secured Party, (c) Debtor shall not
pledge, mortgage or create, or suffer to exist any right of any person in or
claim by any person to the Collateral, or any security interest, lien or
encumbrance in the Collateral in favor of any person, other than Secured Party,
except for liens permitted by the Loan Documents, including without limitation
the Permitted Exceptions, (d) Debtor will keep the Collateral in good order and
repair, normal wear and tear excepted, and will not use the same in violation of
law or any policy of insurance thereon, (e) Debtor will permit Secured Party, or
its designee, to inspect the Collateral with prior notice and at any reasonable
time, wherever located, (f) Debtor will pay promptly when due all taxes,
assessments, governmental charges and levies upon the Collateral or incurred in
connection with the use or operation of such Collateral or incurred in
connection with this Agreement, (g) Debtor will continue to operate its business
in compliance with all applicable provisions of the federal Fair Labor Standards
Act, as amended, and with all applicable provisions of federal, state and local
statutes and ordinances dealing with the control, shipment, storage or disposal
of hazardous materials or substances, and (h) Debtor will not sell or otherwise
dispose, or offer to sell or otherwise dispose, of the Collateral or any
interest therein except for (i) sales of inventory and licenses of general
intangibles in the ordinary course of business and (ii) so long as no Event of
Default has occurred and is continuing, sales or other dispositions of
obsolescent items of equipment consistent with past practices.
 

 
6

--------------------------------------------------------------------------------

 

10.           Insurance.
 
10.1           Maintenance of Insurance.  Debtor will maintain with financially
sound and reputable insurers insurance with respect to its properties and
business against such casualties and contingencies as shall be in accordance
with general practices of businesses engaged in similar activities in similar
geographic areas.  Such insurance shall be in such minimum amounts that Debtor
will not be deemed a co-insurer under applicable insurance laws, regulations and
policies and otherwise shall be in such amounts, contain such terms, be in such
forms and be for such periods as may be reasonably satisfactory to Secured
Party.  In addition, all such insurance shall be payable to Secured Party as
loss payee.  Without limiting the foregoing, Debtor will (a) keep all of its
physical property insured with casualty or physical hazard insurance on an “all
risks” basis, with broad form flood and earthquake coverages and electronic data
processing coverage, with a full replacement cost endorsement and an “agreed
amount” clause in an amount equal to 100% of the full replacement cost of such
property, (b) maintain all such workers’ compensation or similar insurance as
may be required by law, and (c) maintain, in amounts and with deductibles equal
to those generally maintained by businesses engaged in similar activities in
similar geographic areas, general public liability insurance against claims of
bodily injury, death or property damage occurring, on, in or about the
properties of Debtor; and business interruption insurance.  Notwithstanding the
foregoing, Debtor may partially self insure medical, dental and similar
insurance programs for its officers, directors and employees through a
deductible not to exceed $100,000 and may self insure with respect to product
liability contingencies and risks, in each case on commercially reasonable terms
acceptable to Lender.
 
10.2           Insurance Proceeds.  The proceeds of any casualty insurance in
respect of any casualty loss of any of the Collateral shall, subject to the
rights, if any, of other parties with an interest having priority in the
property covered thereby, (a) so long as no Event of Default has occurred and is
continuing, be disbursed to Debtor for direct application by Debtor solely to
the repair or replacement of Debtor’s property so damaged or destroyed, and (b)
in all other circumstances, be held by Secured Party as cash collateral for the
Obligations.  Secured Party may, at its reasonable option which option shall be
exercised within ten (10) Business Days of receipt of such proceeds, disburse
from time to time all or any part of such proceeds so held as cash collateral,
upon such terms and conditions as Secured Party may reasonably prescribe, for
direct application by Debtor solely to the repair or replacement of Debtor’s
property so damaged or destroyed, or Secured Party may apply all or any part of
such proceeds to the Obligations.
 
10.3           Continuation of Insurance.  All policies of insurance shall
provide for at least thirty (30) days’ prior written cancellation notice to
Secured Party.  In the event of failure by Debtor to provide and maintain
insurance as herein provided, Secured Party may, at its option, provide such
insurance and charge the amount thereof to Debtor.  Debtor shall furnish Secured
Party with certificates of insurance and policies evidencing compliance with the
foregoing insurance provision.
 
11.           Collateral Protection Expenses; Preservation of Collateral.
 
11.1           Expenses Incurred by Secured Party.  In Secured Party’s
discretion, if Debtor fails to do so, Secured Party may discharge taxes and
other encumbrances (other than Permitted Exceptions) at any time levied or
placed on any of the Collateral, unless such taxes and encumbrances are being
contested in good faith, maintain any of the Collateral, make repairs thereto
and pay any necessary filing fees or insurance premiums.  Debtor agrees to
reimburse Secured Party on demand for all expenditures so made.  Secured Party
shall have no obligation to Debtor to make any such expenditures, nor shall the
making thereof be construed as the waiver or cure of any Default or Event of
Default.
 
11.2           Secured Party’s Obligations and Duties.  Anything herein to the
contrary notwithstanding, Debtor shall remain obligated and liable under each
contract or agreement comprised in the Collateral to be observed or performed by
Debtor thereunder.  Secured Party shall not have any obligation or liability
under any such contract or agreement by reason of or arising out of this
Agreement or the receipt by Secured Party of any payment relating to any of the
Collateral, nor shall Secured Party be obligated in any manner to perform any of
the obligations of Debtor under or pursuant to any such contract or agreement,
to make inquiry as to the nature or sufficiency of any payment received by
Secured Party in respect of the Collateral or as to the sufficiency of any
performance by any party under any such contract or agreement, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to Secured Party or to which
Secured Party may be entitled at any time or times.  Secured Party’s sole duty
with respect to the custody, safe keeping and physical preservation of the
Collateral in its possession, under Section 9a-207 of the Uniform Commercial
Code or otherwise, shall be to deal with such Collateral in the same manner as
Secured Party deals with similar property for its own account.
 

 
7

--------------------------------------------------------------------------------

 
 
12.           Securities and Deposits.  Secured Party may at any time following
and during the continuance of an Event of Default, at its option, transfer to
itself or any nominee any securities constituting Collateral, receive any income
thereon and hold such income as additional Collateral or apply it to the
Obligations.  Whether or not any Obligations are due, Secured Party may
following and during the continuance of an Event of Default, demand, sue for,
collect, or make any settlement or compromise which it deems desirable with
respect to the Collateral.  Regardless of the adequacy of Collateral or any
other security for the Obligations, any deposits or other sums at any time
credited by or due from Secured Party to Debtor may at any time be applied to or
set off against any of the Obligations.
 
13.           Notification to Account Debtors and Other Persons Obligated on
Collateral.  If an Event of Default shall have occurred and be continuing,
Debtor shall, at the request and option of Secured Party, notify account debtors
and other persons obligated on any of the Collateral of the security interest of
Secured Party in any account, chattel paper, general intangible, instrument or
other Collateral and that payment thereof is to be made directly to Secured
Party or to any financial institution designated by Secured Party as Secured
Party’s agent therefor, and Secured Party may itself, if an Event of Default
shall have occurred and be continuing, without notice to or demand upon Debtor,
so notify account debtors and other persons obligated on Collateral.  After the
making of such a request or the giving of any such notification, Debtor shall
hold any proceeds of collection of accounts, chattel paper, general intangibles,
instruments and other Collateral received by Debtor as trustee for Secured Party
without commingling the same with other funds of Debtor and shall turn the same
over to Secured Party in the identical form received, together with any
necessary endorsements or assignments.  Secured Party shall apply the proceeds
of collection of accounts, chattel paper, general intangibles, instruments and
other Collateral received by Secured Party to the Obligations, such proceeds to
be immediately credited after final payment in cash or other immediately
available funds of the items giving rise to them.
 
14.           Power of Attorney.
 
14.1           Appointment and Powers of Secured Party.  Debtor hereby
irrevocably constitutes and appoints Secured Party and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of Debtor or in Secured Party’s own name, for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or useful to
accomplish the purposes of this Agreement and, without limiting the generality
of the foregoing, hereby gives said attorneys the power and right, on behalf of
Debtor, without notice to or assent by Debtor, to do the following:
 
(a)           upon the occurrence and during the continuance of an Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code and as fully and completely as
though Secured Party were the absolute owner thereof for all purposes, and to
do, at Debtor’s expense, at any time, or from time to time, all acts and things
which Secured Party deems necessary or useful to protect, preserve or realize
upon the Collateral and Secured Party’s security interest therein, in order to
effect the intent of this Agreement, all at least as fully and effectively as
Debtor might do, including, without limitation, (i) the filing and prosecuting
of registration and transfer applications with the appropriate federal, state,
local or other agencies or authorities with respect to trademarks, copyrights
and patentable inventions and processes, (ii) upon written notice to Debtor, the
exercise of voting rights with respect to voting securities, which rights may be
exercised, if Secured Party so elects, with a view to causing the liquidation of
assets of the issuer of any such securities, and (iii) the execution, delivery
and recording, in connection with any sale or other disposition of any
Collateral, of the endorsements, assignments or other instruments of conveyance
or transfer with respect to such Collateral; and
 

 
8

--------------------------------------------------------------------------------

 
 
(b)           to the extent that Debtor’s authorization given in Section 3 is
not sufficient, to file such financing statements with respect hereto, with or
without Debtor’s signature, or a photocopy of this Agreement in substitution for
a financing statement, as Secured Party may deem appropriate and to execute in
Debtor’s name such financing statements and amendments thereto and continuation
statements which may require Debtor’s signature.
 
14.2           Ratification by Debtor.  To the extent permitted by law, Debtor
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue hereof.  This power of attorney is a power coupled with an interest and
is irrevocable.
 
14.3           No Duty on Secured Party.  The powers conferred on Secured Party
hereunder are solely to protect its interests in the Collateral and shall not
impose any duty upon it to exercise any such powers.  Secured Party shall be
accountable only for the amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to Debtor for any act or failure to
act, except for Secured Party’s own gross negligence or willful misconduct.
 
15.           Rights and Remedies.  If an Event of Default shall have occurred
and be continuing, Secured Party, without any other notice to or demand upon
Debtor, shall have in any jurisdiction in which enforcement hereof is sought, in
addition to all other rights and remedies, the rights and remedies of a secured
party under the Uniform Commercial Code and any additional rights and remedies
which may be provided to a secured party in any jurisdiction in which Collateral
is located, including, without limitation, the right to take possession of the
Collateral, and for that purpose Secured Party may, so far as Debtor can give
authority therefor, enter upon any premises on which the Collateral may be
situated and remove the same therefrom.  During continuance of an Event of
Default, Secured Party may in its discretion require Debtor to assemble all or
any part of the Collateral at such location or locations within the
jurisdiction(s) of Debtor’s principal office(s) or at such other locations as
Secured Party may reasonably designate.  Unless the Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, Secured Party shall give to Debtor at least ten Business Days
prior written notice of the time and place of any public sale of Collateral or
of the time after which any private sale or any other intended disposition is to
be made.  Debtor hereby acknowledges that ten Business Days prior written notice
of such sale or sales shall be reasonable notice.  In addition, Debtor waives
any and all rights that it may have to a judicial hearing in advance of the
enforcement of any of Secured Party’s rights and remedies hereunder, including,
without limitation, its right following an Event of Default to take immediate
possession of the Collateral and to exercise its rights and remedies with
respect thereto.
 
16.           Standards for Exercising Rights and Remedies.  To the extent that
applicable law imposes duties on Secured Party to exercise remedies in a
commercially reasonable manner, Debtor acknowledges and agrees that it is not
commercially unreasonable for Secured Party (a) to fail to incur expenses
reasonably deemed significant by Secured Party to prepare Collateral for
disposition or otherwise to fail to complete raw material or work in process
into finished goods or other finished products for disposition, (b) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (c) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (d) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as Debtor, for expressions of interest in acquiring all or any
portion of the Collateral, (g) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the collateral is of a
specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure Secured Party against risks of loss, collection or
disposition of Collateral or to provide to Secured Party a guaranteed return
from the collection or disposition of Collateral, or (l) to the extent deemed
appropriate by Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Secured Party
in the collection or disposition of any of the Collateral.  Debtor acknowledges
that the purpose of this Section 16 is to provide non-exhaustive indications of
what actions or omissions by Secured Party would fulfill Secured Party’s duties
under the Uniform Commercial Code or other law of the State of Utah or any other
relevant jurisdiction in Secured Party’s exercise of remedies against the
Collateral and that other actions or omissions by Secured Party shall not be
deemed to fail to fulfill such duties solely on account of not being indicated
in this Section 16.   Without limitation upon the foregoing, nothing contained
in this Section 16 shall be construed to grant any rights to Debtor or to impose
any duties on Secured Party that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section 16.
 
 
9

--------------------------------------------------------------------------------

 
 
17.           No Waiver by Secured Party, etc.  Secured Party shall not be
deemed to have waived any of its rights or remedies in respect of the
Obligations or the Collateral unless such waiver shall be in writing and signed
by Secured Party.  No delay or omission on the part of Secured Party in
exercising any right or remedy shall operate as a waiver of such right or remedy
or any other right or remedy.  A waiver on any one occasion shall not be
construed as a bar to or waiver of any right or remedy on any future
occasion.  All rights and remedies of Secured Party with respect to the
Obligations or the Collateral, whether evidenced hereby or by any other
instrument or papers, shall be cumulative and may be exercised singularly,
alternatively, successively or concurrently at such time or at such times as
Secured Party deems expedient.
 
18.           Suretyship Waivers by Debtor.  Debtor waives demand, notice,
protest, notice of acceptance of this Agreement, notice of loans made, credit
extended, Collateral received or delivered or other action taken in reliance
hereon and all other demands and notices of any description.  With respect to
both the Obligations and the Collateral, Debtor assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as Secured Party may deem advisable.  Secured Party shall
have no duty as to the collection or protection of the Collateral or any income
therefrom, the preservation of rights against prior parties, or the preservation
of any rights pertaining thereto beyond the safe custody thereof as set forth in
Section 11.2.  Debtor further waives any and all other suretyship defenses.
 
19.           Marshalling.  Secured Party shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of its rights and remedies hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights and remedies, however existing or
arising.  To the extent that it lawfully may, Debtor hereby agrees that it will
not invoke any law relating to the marshalling of collateral which might cause
delay in or impede the enforcement of Secured Party’s rights and remedies under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, Debtor hereby irrevocably waives the benefits
of all such laws.
 
20.           Proceeds of Dispositions; Expenses.  Debtor shall pay to Secured
Party on demand any and all expenses, including reasonable attorneys’ fees and
disbursements, incurred or paid by Secured Party in protecting, preserving or
enforcing Secured Party’s rights and remedies under or in respect of any of the
Obligations or any of the Collateral.  After deducting all of said expenses, the
residue of any proceeds of collection or sale or other disposition of the
Collateral shall, to the extent actually received in cash, be applied to the
payment of the Obligations in such order or preference as Secured Party may
determine, proper allowance and provision being made for any Obligations not
then due.  Upon the final payment and satisfaction in full of all of the
Obligations and after making any payments required by Sections 9-608(a)(1)(C) or
9a-615(a)(3) of the Uniform Commercial Code, any excess shall be returned to
Debtor.  In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.
 
21.           Overdue Amounts.  Until paid, all amounts due and payable by
Debtor hereunder shall be a debt secured by the Collateral and shall bear,
whether before or after judgment, interest at the rate of interest for overdue
principal set forth in the Loan Documents.
 
 
10

--------------------------------------------------------------------------------

 
 
22.           CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF UTAH WITHOUT GIVING EFFECT TO
CONFLICT OF LAWS PRINCIPLES.  THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS
ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE
TRIED AND LITIGATED IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
SALT LAKE, STATE OF UTAH OR, IN ANY OTHER COURT IN WHICH A PARTY SHALL INITIATE
LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER
THE MATTER IN CONTROVERSY.  EACH OF DEBTOR AND SECURED PARTY WAIVES, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ANY STATE OR FEDERAL COURT LOCATED IN THE COUNTY OF
SALT LAKE, STATE OF UTAH.
 
23.           WAIVER OF JURY TRIAL.  EACH OF DEBTOR AND SECURED PARTY HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED UPON CONTRACT, TORT OR ANY OTHER THEORY).  EACH OF DEBTOR
AND SECURED PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
24.           WAIVER OF SPECIAL DAMAGES. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, DEBTOR SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST
SECURED PARTY, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL
OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS, THE LOAN OR THE USE OF THE
PROCEEDS THEREOF.
 
25.           MISCELLANEOUS WAIVERS.  WITH RESPECT TO ANY SUIT, ACTION OR
PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”), DEBTOR
IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS HAVING JURISDICTION IN THE CITY OF SALT LAKE, COUNTY OF SALT LAKE
AND STATE OF UTAH, AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO
THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY
CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER
WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT
DOES NOT HAVE JURISDICTION OVER SUCH PARTY.  NOTHING IN THIS AGREEMENT SHALL
PRECLUDE SECURED PARTY FROM BRINGING A PROCEEDING IN ANY OTHER JURISDICTION NOR
WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE
BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION.  DEBTOR FURTHER AGREES AND
CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR
UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY PROCEEDING IN ANY UTAH STATE
OR UNITED STATES COURT SITTING IN THE CITY OF SALT LAKE AND COUNTY OF SALT LAKE
MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED
TO DEBTOR AT THE ADDRESS INDICATED IN THE GUARANTY OR THE LOAN AGREEMENT, AS THE
CASE MAY BE, AND SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT; EXCEPT THAT IF
DEBTOR SHALL REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE DEEMED COMPLETE FIVE
(5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.
 
 
11

--------------------------------------------------------------------------------

 
 
26.           Miscellaneous.  The headings of each section of this Agreement are
for convenience only and shall not define or limit the provisions thereof.  This
Agreement and all rights and obligations hereunder shall be binding upon Debtor
and its respective successors and assigns, and shall inure to the benefit of
Secured Party and its successors and assigns.  If any term of this Agreement
shall be held to be invalid, illegal or unenforceable, the validity of all other
terms hereof shall in no way be affected thereby, and this Agreement shall be
construed and be enforceable as if such invalid, illegal or unenforceable term
had not been included herein.  Debtor acknowledges receipt of a copy of this
Agreement. All notices required or permitted hereunder shall be made in the
manner required or permitted by the Uniform Commercial Code and otherwise in
accordance with the terms and at the addresses set forth in the Loan Agreement.
 
IN WITNESS WHEREOF, intending to be legally bound, Debtor has caused this
Agreement to be duly executed as of the date first above written.
 

 
UTAH MEDICAL PRODUCTS, INC.
   
a Utah corporation
   
By:      /s/ Paul O. Richins                      
   
Name: Paul O. Richins                            
   
Title:         V.P.                                          
   
“Debtor”
   
JPMORGAN CHASE BANK, N.A.
   
a national banking association
   
By:        /s/ Lynn Goodale                     
   
Name: Lynn Goodale                            
   
Title:    Senior Banker                           
   
 “Secured Party”
 


 
12

--------------------------------------------------------------------------------

 

EXHIBIT A
 
DESCRIPTION OF PERSONAL PROPERTY
 
All of Debtor’s assets, including, without limitation, “Accounts,” “Cash
Proceeds,” “Chattel Paper,” “Collateral,” “Deposit Accounts,” “Electronic
Chattel Paper,” “Equipment,” “Fixtures,” General Intangibles,” “Goods,”
“Instruments,” “Inventory,” “Investment Property,” “Letter-of-credit Rights,”
“Noncash Proceeds,” and “Tangible Chattel Paper,” as defined in the Uniform
Commercial Code.  Such assets include, without limitation:
 
(a)           All personal property, (including, without limitation, all goods,
supplies, equipment, furniture, furnishings, fixtures, machinery, inventory,
construction materials and software embedded in any of the foregoing) in which
Debtor now or hereafter acquires an interest or right, together with any
interest of Debtor in and to personal property which is leased or subject to any
superior security interest, and all books, records, leases and other agreements,
documents, and instruments of whatever kind or character, relating to such
personal property;
 
(b)           All fees, income, rents, issues, profits, earnings, receipts,
royalties, and revenues which, after the date hereof and while any portion of
the Obligations remains unpaid or unperformed, may accrue from such personal
property or any part thereof, or which may be received or receivable by Debtor
from any hiring, using, letting, leasing, subhiring, subletting, subleasing,
occupancy, operation, or use thereof;
 
(c)           All of Debtor’s present and future rights to receive payments of
money, services, or property, including, without limitation, rights to receive
capital contributions or subscriptions from Debtor’s partners or shareholders,
amounts payable on account of the sale of partnership interests in Debtor or the
capital stock of Debtor, accounts and other accounts receivable, deposit
accounts, chattel paper (whether tangible or electronic), notes, drafts,
contract rights, instruments, general intangibles, and principal, interest, and
payments due on account of goods sold or leased, services rendered, loans made
or credit extended, together with title to or interest in all agreements,
documents, and instruments evidencing securing or guarantying the same;
 
(d)           All other intangible property (and related software) and rights
relating to the personal property described in Paragraph (a) above or the
operation or use thereof, including, without limitation, all governmental and
private contracts, agreements, permits, licenses, and approvals relating
thereto, all names under or by which such property may at any time be sold,
marketed, operated or known, all rights to carry on business under any such
names, or any variant thereof, all trade names and trademarks, copyrights,
patents, trademark, patent and copyright applications and registrations,
patterns, designs, drawings, plans and specifications, other proprietary
information and intellectual property, and royalties relating in any way
thereto, and all goodwill and software in any way relating thereto;
 
(e)           Debtor’s rights under all insurance policies covering the Personal
Property, or any other part of the Collateral, and any and all proceeds, loss
payments, and premium refunds payable regarding the same;
 
(f)           All causes of action, claims, compensation, and recoveries for any
damage to, destruction of, or condemnation or taking of the Personal Property,
or any other part of the Collateral, or for any conveyance in lieu thereof,
whether direct or consequential, or for any damage or injury to the Personal
Property, or any other part of the Collateral, or for any loss or diminution in
value of the Personal Property, or any other part of the Collateral;
 
(g)           All Debtor’s rights in proceeds of the Loan evidenced by the Note;
 
(h)           All of Debtor’s rights under any agreements affecting the Personal
Property, whether now existing or hereafter arising; and
 
(i)           All proceeds from sale or disposition of any of the aforesaid
collateral.
 
As used in this Exhibit A the terms “Obligations,” “Note,” “Collateral,” and
“Personal Property” shall have the meanings set forth in the Security Agreement
to which this Exhibit A is attached.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FINANCING STATEMENT INFORMATION
 
The Beneficiary/Secured Party is:
 
JPMorgan Chase Bank, N.A.
201 South Main Street
Suite 300
Salt Lake City, Utah 84111
Attention: Lynn Goodale
 
The Debtor is:
 
Utah Medical Products, Inc.
7043 South 300 West
Midvale, Utah 84047
Attention: Paul Richins


Organizational Identification No.: 696062-0142
 
The Collateral is the Personal Property described on Exhibit A to the Security
Agreement.
 
 
 

--------------------------------------------------------------------------------